Application for stay presented to Justice KAGAN and by her referred to the Court granted, and the District Court's December 22, 2017 order granting a preliminary injunction is stayed pending disposition of the Government's appeal in the United States Court of Appeals for the Ninth Circuit and disposition of the Government's petition for a writ of certiorari, if such writ is sought. If a writ of certiorari is sought and the Court denies the petition, this order shall terminate automatically. If the Court grants the petition for a writ of certiorari, this order shall terminate when the Court enters its judgment.Justice GINSBURG, Justice BREYER, Justice SOTOMAYOR, and Justice KAGAN would deny the application.